Smith, Judge.
We affirm the trial court’s grant of appellees’ motion for summary judgment.
From June 1957 to August 1974 appellant was employed by the Atlanta Public School System as a television teacher at WETV, an educational television station owned and operated by the Atlanta Public School *133System and the Fulton County Board of Education. Throughout her employment as a television teacher, appellant’s professionally certificated position was that of classroom teacher on release from regular classroom assignment. In November 1973 the Atlanta Public School System instituted policy changes in its educational television programming and decided to search for the person most able to fulfill the new educational television policies. Subsequently, appellant competed for the television educator position, along with ten others. She lost that competition and, in August 1974, was reassigned to the classroom, where she had worked from 1949 until 1957. Appellant appealed her reassignment via applicable grievance procedures, but to no avail.
Argued March 1, 1978
Decided June 6, 1978.
Haas, Holland, Levison & Gibert, Theodore G. Frankel, David L. Ross, for appellant.
Smith, Cohen, Ringel, Kohler & Martin, Bruce H. Beerman, Warren C. Fortson, Kenneth L. Millwood, for appellees.
Appellant instituted this suit claiming her reassignment to the classroom was in violation of § 5b of the Public School Teacher Tenure Act for Cities over 300,000 Population, Ga. L. 1968, pp. 3697, 3700. We disagree. That section is inapplicable, as it applies only to dismissals of tenured teachers from their professionally certificated positions. See § 4 of Tenure Act, supra, p. 3699. In this case, it appears as a matter of law that appellant was not dismissed from her certificated position, which has remained throughout that of classroom teacher. We find no violation of appellant’s tenure rights and, furthermore, no violation of her right to procedural due process.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.